Case 2:19-cr-20216-VAR-APP ECF No. 162 filed 05/06/20      PageID.602   Page 1 of 11




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                       Plaintiff,              Case No. 19-20216-6
                                               HON. VICTORIA A. ROBERTS
 v.

 KEVIN WOOD – D-6,

               Defendant.
 ____________________________/

  ORDER DENYING DEFENDANT’S MOTION FOR BOND [ECF No. 145]

      I.      INTRODUCTION
            Kevin Wood (“Wood”) filed a Motion for Bond. The Court held a hearing

 on the Motion on May 5, 2020.

            Because the government proves by clear and convincing evidence that

 no condition or combination of conditions of release will reasonably assure

 the safety of the community, the Court DENIES the Motion.

      II.     FACTUAL BACKGROUND
            The government charged Wood in a multi-defendant Superseding

 Indictment with: (i) Conspiracy to Possess with Intent to Distribute a

 Controlled Substance in violation of 21 U.S.C. § 846; and (ii) Attempted

 Possession of a Controlled Substance with Intent to Distribute in violation of


                                           1
Case 2:19-cr-20216-VAR-APP ECF No. 162 filed 05/06/20          PageID.603    Page 2 of 11




 21 U.S.C. § 846. The government alleges that from approximately March

 2016 through August 2017, Wood and his co-defendants ran a large-scale

 drug operation and conspired to possess firearms in furtherance of this drug

 trafficking scheme.

    III.      STANDARD OF REVIEW
           It is the default position that the court release a defendant awaiting trial.

 United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010). However, this

 position is modified “for certain, particularly dangerous defendants.” Id.

 When there is probable cause that a defendant committed a crime of

 violence or a drug trafficking offense, there is a rebuttable presumption in

 favor of detention. Id. Because of the nature of Wood’s charges, the

 rebuttable presumption applies. See 18 U.S.C. § 3142(e).

           This presumption in favor of detention imposes a burden on Wood to

 produce evidence that he does not pose a danger to the community or a risk

 of flight. Stone, 608 F.3d at 945; see also United States v. Mercedes, 254

 F.3d 433, 436 (2d Cir. 2001). This is not a heavy burden, but Wood must

 produce “at least some evidence.” Id. (citing United States v. Stricklin, 932

 F.2d 1353, 1355 (10th Cir. 1991)).

           Even if Wood satisfies his burden of production, the presumption

 remains a factor the Court must consider in addition to the factors set forth


                                             2
Case 2:19-cr-20216-VAR-APP ECF No. 162 filed 05/06/20    PageID.604   Page 3 of 11




 in § 3142(g): (1) the nature and circumstances of the offense; (2) the weight

 of the evidence against the person; (3) the history and characteristics of the

 person; and (4) the nature and seriousness of the danger to any person or

 the community that would be posed by the person’s release. Mercedes, 254

 F.3d at 436; 18 U.S.C. § 3142(g).

          The presumption remains a factor because of Congress’s judgment

 that some defendants should continue to be detained before a finding of guilt

 because of a likelihood they will continue to engage in criminal conduct

 despite attempts to impose bond conditions designed to deter criminal

 conduct. Stone, 608 F.3d at 945; see also United States v. Dominguez, 783

 F.2d 702, 707 (7th Cir. 1986).

          Ultimately, it is the government’s burden to prove by a preponderance

 of the evidence that there is no condition or combination of conditions that

 will reasonably assure the appearance of the defendant as required and by

 clear and convincing evidence that there is no condition or combination of

 conditions that will reasonably assure the safety of any other person and the

 community. Id.; 18 U.S.C. § 3142(e).

    IV.     ANALYSIS
          The Court must first consider whether Wood satisfies his burden of

 production of evidence to rebut the presumption that no condition or


                                         3
Case 2:19-cr-20216-VAR-APP ECF No. 162 filed 05/06/20    PageID.605   Page 4 of 11




 combination of conditions of release would reasonably assure (i) his

 appearance and (ii) the safety of the community. 18 U.S.C. § 3142(e)(3).

       Pretrial Services believes there are no conditions that could be set to

 reasonably assure Wood’s appearance and the safety of the community.

             A. Wood Does Not Satisfy His Burden of Production

       Under the Bail Reform Act, a drug offense triggers the rebuttable

 presumption of detention. 18 U.S.C. § 3142(e)(3). Wood must rebut the

 presumption. His burden of production is “relatively light.” Stone, 608 F.3d at

 947; see also United States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001).

       The government says Wood fails to show why his situation falls outside

 of the “congressional paradigm” that defendants charged with certain

 offenses should be detained. Stone, 608 F.3d at 946 (“To rebut the

 presumption, therefore, a defendant should ‘present all the special features

 of his case’ that take it outside ‘the congressional paradigm’”).

       Wood fails to provide any evidence to rebut the presumption of his risk

 of flight or dangerousness. He merely cites generalized concerns

 surrounding the COVID-19 pandemic. Wood states, “[b]ecause of the

 pandemic, the community is now endangered by Mr. Wood’s detention, not

 his release. The pandemic also dis-incentivizes flight or non-compliance with

                                        4
Case 2:19-cr-20216-VAR-APP ECF No. 162 filed 05/06/20    PageID.606   Page 5 of 11




 any Pretrial release condition.” But, Wood fails to prove that he does not

 pose a danger to the community or a risk of flight. And his generalized

 allegations are not sufficient to satisfy his burden; if the Court determined

 that these allegations were sufficient, all inmates would be entitled to release

 until a suitable vaccine against COVID-19 is developed.

             a. Even if Wood Satisfied His Burden, Section 3142(g)

                Factors Weigh in Favor of Detention

       Even if Wood met his burden, the burden shifts to the government to

 prove there are no conditions or combination of conditions to assure the

 safety of the community if Wood is released.

       To satisfy that burden, the government relies on the four factors in 18

 U.S.C. § 3142(g). The Court must consider: (1) the nature and circumstances

 of the offense charged; (2) the weight of the evidence of dangerousness; (3)

 the history and characteristics of the person; and (4) the nature and

 seriousness of the danger posed by the person’s release. 18 U.S.C. §

 3142(g).

       Wood has not rebutted the applicable presumption in favor of detention

 – he has not presented any evidence that he does not pose a danger to the




                                        5
Case 2:19-cr-20216-VAR-APP ECF No. 162 filed 05/06/20   PageID.607   Page 6 of 11




 community or a risk of flight. The government has met its burden of

 persuasion that he should be detained.

             1. Nature and Circumstances of the Offense
       The government cites the mandatory minimum attached to Wood’s

 charges – evidence of Congress’s view that the offenses are undeniably

 serious. It describes the allegations in more detail – that Wood’s offense

 allegedly included the possession of firearms, using multiple homes to

 conduct a criminal enterprise, and moving kilograms of cocaine throughout

 the Detroit area. Wood does not address the nature or circumstances of the

 charges against him.

       This factor weighs in favor of detention. The nature and circumstances

 of Wood’s charges are serious; it is evidenced by the statutory presumption

 of detention.

             2. Weight of the Evidence of Dangerousness

       The Court considers the weight of the evidence of dangerousness, not

 the weight of the evidence of guilt. Stone, 608 F.3d at 948 (citing United

 States v. Hazime, 762 F.2d 34, 37 (6th Cir. 1985)). The Court acknowledges

 its responsibility to individually assess Wood and makes an individualized




                                      6
Case 2:19-cr-20216-VAR-APP ECF No. 162 filed 05/06/20   PageID.608   Page 7 of 11




 inquiry into his dangerousness, not based upon guilt by association with his

 co-defendants.

       The government says Wood’s criminal history and multiple probation

 violations establish he is a danger to the community. Wood does not address

 either of these contentions. At the time Wood allegedly engaged in the

 criminal conduct charged in the indictment, he was on probation from state

 charges. This favor weighs in favor of detention.

             3. History and Characteristics and Nature and Seriousness
                of Danger Posed by Release
       The government contends: (i) Wood is a danger to the community and

 himself and (ii) drug trafficking, even without the presence of firearms, is a

 dangerous activity. Wood does not address his criminal history, or

 seriousness of the pending charges.

       Wood has an extensive criminal history – including at least seven

 felony and fourteen misdemeanor convictions. Wood has displayed an

 inability to comply with the terms of community supervision. He has eight

 probation violations – ranging from 1990 until 2016 – due to non-compliance.

 This lengthy history of non-compliance includes Wood’s failure to report to

 probation, leading officers to spend extra resources to track him down.




                                       7
Case 2:19-cr-20216-VAR-APP ECF No. 162 filed 05/06/20   PageID.609   Page 8 of 11




 Wood’s repeated violations, including his failure to report, weigh in favor of

 detention.

       Wood has been diagnosed with major depressive disorder and

 schizophrenia. He attempted to commit suicide on at least five occasions; he

 said the voices in his head tell him to harm himself. While he has been

 incarcerated, he noted that he “felt great” and has been taking medication.

 The Pretrial Services Report notes that Wood has not always taken his

 medication as directed because he does not like the way it makes him feel.

 Perhaps the continued incarceration – where Wood is required to take

 medication and attend monthly sessions with a health specialist – would be

 a better plan than release, since he has a history of not complying with Court

 orders.

       Wood’s criminal past, pattern of criminal conduct, and repeated failures

 to comply with Court orders weigh in favor of detention. Even if Wood

 satisfied his burden of production, the government satisfied its burden of

 persuasion and the Court finds that the factors set forth in § 3142(g) weigh

 in favor of detention.

              B. COVID-19 Does Not Warrant Wood’s Release
       Wood mentions COVID-19 as a reason for release. Wood argues that

 the conditions at the Livingston County Jail subject him to a heightened risk
                                       8
Case 2:19-cr-20216-VAR-APP ECF No. 162 filed 05/06/20   PageID.610   Page 9 of 11




 of contracting COVID-19; he states he is at greater risk of infection if he

 remains incarcerated. The Court acknowledges the greater risk of infection

 posed to the incarcerated because inmates and staff have a reduced ability

 to practice the social distancing and quarantine recommendations set forth

 by the CDC.

       However, Wood asserts only generalized concerns about the COVID-

 19 pandemic and cites the threats COVID-19 poses to the entire prison

 population. Courts denied when the concern is too generalized based upon

 the fear of contracting COVID-19 infection. See Dawson v. Asher, 2020 WL

 1304557 (W.D. Wash. Mar. 19, 2020) (denying petition where petitioners

 were not in high-risk group and no detainees or staff at the facility at issue

 tested positive for COVID-19); Sacal-Micha v. Longoria, 2020 WL 1518861

 (S.D. Tex. Mar. 27, 2020) (same); Xuyue Zhang v. Barr, 2020 WL 1502607,

 at *4 (C.D. Cal. Mar. 27, 2020) (denying relief for petitioners in high-risk

 categories held at detention facility with no confirmed cases of COVID-19).

       Wood is not in a high-risk category as defined by the CDC. Based upon

 available information to date, individuals who are at higher risk for severe

 illness from COVID-19 include people aged 65 years or older, people who

 live in a nursing home or a long-term care facility, and people of any age who

 have serious underlying health conditions. See CDC, People Who Are At
                                       9
Case 2:19-cr-20216-VAR-APP ECF No. 162 filed 05/06/20    PageID.611   Page 10 of 11




 Higher       Risk,    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-at-higher-risk.html (last visited May 5, 2020). No

 detainees or staff member has tested positive for COVID-19 at the Livingston

 County Jail. Wood is a 49-year-old male with no underlying health conditions

 incarcerated in a facility with no known cases of COVID-19.

         Wood does not challenge the precautions the government says the jail

 is taking to protect inmates. These precautions include new guidelines for

 detainees entering the facility and current detainees, onsite medical care,

 suspended visitation, increased sanitation efforts, and daily screenings for

 correction officers and staff.

         Wood does not distinguish himself from other pretrial detainees who

 are currently in custody because of a judicial finding of danger to the

 community and lack of suitable conditions for release.

    V.      CONCLUSION
         After considering the presumption and the factors set forth in 18 U.S.C.

 § 3142(g), the Court concludes that Wood must be detained pending trial.

 The government proves by clear and convincing evidence that no condition

 or combination of conditions will reasonably assure the safety of any other

 person and the community. His prior criminal history; that Wood faces a

 lengthy period of incarceration; that he allegedly participated in criminal
                                        10
Case 2:19-cr-20216-VAR-APP ECF No. 162 filed 05/06/20   PageID.612   Page 11 of 11




 activity while on probation; that the criminal activity involves weapons; and

 that Wood has a history of not complying with Court orders, all persuade the

 Court to DENY Wood’s motion, COVID-19 notwithstanding.

    IT IS ORDERED.



 Date: May 6, 2020                         s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge




                                      11
